DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 16, 18, & 20 of U.S. Patent No. 11,040,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are broader and thus fully met.  
Regarding claim 1
	Patent (763) teaches a frame assembly for an unmanned aerial vehicle (UAV), comprising: an upper cover; a lower cover; a housing including an electric chamber between the upper cover and the lower cover; and a circuit board assembly disposed in the electric chamber and including a first circuit board arranged close to the upper cover and a second circuit board close to the lower cover, the first circuit board being spaced apart from the second circuit board.  (See claims 1 & 6)  

Regarding claim 2
	Patent (763) teaches wherein the first circuit board and the second circuit board are removably mounted within the electric chamber.  (See claim 2)  

Regarding claim 3
	Patent (763) teaches wherein: the first circuit board has at least one first positioning hole; the second circuit board has at least one second positioning hole; and the first circuit board and the second circuit board are mounted within the electric chamber by installing screws through the at least one first positioning hole and the at least one second positioning hole, respectively.  (See claim 3)  

Regarding claim 4
	Patent (763) teaches wherein the electric chamber is provided with a plurality of positioning posts, and at least one of the first circuit board or the -13-Client Reference No. 2016F0395US2 Attorney Docket No. 00203.3042.01 US second circuit board is provided with a plurality of positioning holes corresponding to the plurality of positioning posts.  (See claim 4)  

Regarding claim 5
	Patent (763) teaches wherein the first circuit board is provided with an electronic speed control unit and a flight control unit, and the second circuit board is provided with an image transfer management unit.  (See claim 5)  

Regarding claim 6
	Patent (763) teaches wherein the lower cover is a metal cover.  (See claim 7)  

Regarding claim 7
	Patent (763) teaches wherein the housing is provided with an assembly socket on a side wall of the electric chamber, and the lower cover is provided with a buckle portion for being inserted into the assembly socket.  (See claim 8)  

Regarding claim 8
	Patent (763) teaches wherein the upper cover includes a battery compartment for receiving a battery isolated from the first circuit board.  (See claim 9)  

Regarding claim 9
	Patent (763) teaches wherein the upper cover includes one or more limiting blocks configured to abut on the first circuit board.  (See claim 10)  

Regarding claim 10
	Patent (763) teaches wherein the upper cover includes two or more limiting blocks spaced apart from each other and extending downwardly from an inner surface of the upper cover.  (See claim 11)  

Regarding claim 11
	Patent (763) teaches wherein: the electric chamber has an upper opening and a lower opening; the first circuit board is installed in the electric chamber via the upper opening; and the second circuit board is installed in the electric chamber via the lower opening.  (See claim 1)  

Regarding claim 12
	Patent (763) teaches wherein the upper cover covers the upper opening and is installed above the first circuit board, and the lower cover covers the lower opening and is installed below the second circuit board.  (See claims 1 & 6)  

Regarding claim 13
	Patent (763) teaches an unmanned aerial vehicle (UAV), comprising: a body including a frame assembly; and at least one arm coupled to the body; at least one motor arranged on the at least one more arm, wherein the frame assembly including: an upper cover; a lower cover; a housing including an electric chamber between the upper cover and the lower cover; and a circuit board assembly disposed in the electric chamber and including a first circuit board arranged close to the upper cover and a second circuit board close to the lower cover, the first circuit board being spaced apart from the second circuit board.  (See claims 12 & 13)  

Regarding claim 14
	Patent (763) teaches wherein the first circuit board and the second circuit board are removably mounted within the electric chamber.  (See claim 2)  

Regarding claim 15
	Patent (763) teaches wherein the upper cover includes two or more limiting blocks spaced apart from each other and extending downwardly from an inner surface of the upper cover.  (See claim 15)  

Regarding claim 16
	Patent (763) teaches wherein the two or more limiting blocks, the inner surface of the upper cover, and an upper surface of the first circuit board form an installation space for receiving electrical components mounted on the first circuit board.  (See claim 16)  

Regarding claim 17
	Patent (763) teaches wherein the upper cover includes a battery compartment for receiving a battery isolated from the first circuit board.  (See claim 13)  

Regarding claim 18
	Patent (763) teaches wherein: the upper cover includes a base plate being a bottom of the battery compartment; and the battery is mounted on and electrically connected to the upper cover and held by the base plate.  (See claim 18)  

Regarding claim 19
	Patent (763) teaches wherein a distance between the first circuit board and the battery is less than a distance between the second circuit board and the battery.  (See claim 20)  

Regarding claim 20
	Patent (763) teaches wherein: the electric chamber has an upper opening and a lower opening; the first circuit board is installed in the electric chamber via the upper opening; and the second circuit board is installed in the electric chamber via the lower opening.  (See claim 12)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Tang et al. (Pub No. US 2017/0131621 A1) discloses a UAV, a camera unit, a body, a frame assembly, an upper & lower cover, 4 circuit boards, one circuit board close to the upper cover, one circuit board close to the lower cover, and the upper & lower covers making a housing.  The reference Zhang (Pub No. US 2015/0336670 A1) discloses a UAV, a body, a frame assembly, arms, motors on the arms, a housing, an upper & lower cover, an electric chamber, a 1st & 2nd circuit board, a battery, and the circuit boards and battery are near the lower cover.  The reference Baek et al. (Pub No. US 2017/0283050 A1) discloses a UAV, a body, a frame assembly, arms, motors on the arms, a housing, an upper & lower cover, an electric chamber, a 1st circuit board, a sensor board, the circuit board near the upper cover, and sensor board near the lower cover.  The reference Tang et al. (Pub No. US 2018/0362159 A1) discloses a UAV, a body, a frame assembly, arms, motors on the arms, a housing, an upper & lower cover, an electric chamber, a 1st, 2nd & 3rd circuit board, and the circuit boards are near the upper cover.  The reference Luo et al. (US Patent No. 10,266,264 B2) discloses a UAV, a body, a frame assembly, arms, motors on the arms, a housing, an upper & 2 side covers, an electric chamber, circuit boards, a battery, and a circuit board near the upper cover.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647